This matter coming on to be heard on Petition of the following named parties, to-wit: W.R. Hodges  Son, a copartnership consisting of W.R. Hodges and W.R. Hodges, Jr., and J.W. Sarvis, doing business as Quality Sea Food and J.W. Watson, doing business as Watson Sea Food Company and J.A. Dowda, to intervene herein, it is considered, ordered and adjudged that the said parties may present their petition to intervene in the court below and the Circuit Judge is hereby permitted to consider the motion for intervention and if same should be granted by the court below then the above named parties may appear in this Court as parties to the appeal.
So ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, and CHAPMAN, J.J., concur.